Citation Nr: 1636900	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-25 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a higher initial rating for major depression, recurrent, associated with lumbar paravertebral muscle spasm, in excess of 70 percent.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2007 to June 2008, to include a tour of duty in Iraq, with additional service in the National Guard, including active duty for training from July 2006 to December 2006.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  By way of history, service connection was granted by an April 2011 rating decision, which assigned a 30 percent rating effective the date of the claim for service connection in June 2010.  The Veteran appealed the initial rating, and a statement of the case was issued in May 2012, along with the issue of a higher rating for a back disability.  Although the Veteran submitted a VA Form 9, Substantive Appeal, in August 2012, it was not timely; therefore, that appeal of the back and psychiatric issues ended.  However, in concert with the May 2012 statement of the case, the RO issued a rating decision that granted a higher rating for major depression disorder of 50 percent, still effective in June 2010.  In September 2012, once informed that the prior substantive appeal was untimely, the Veteran submitted a notice of disagreement on the new rating (i.e., the May 2012 rating decision).  In August 2013, the RO issued a statement of the case, to which the Veteran timely filed a substantive appeal that same month. Therefore, the appeal arises from the May 2012 decision, and involves only the psychiatric disability. 

Subsequently, the RO issued another rating decision, in August 2013, granting a higher initial rating of 70 percent, again from the date of service connection.  The claim remains on appeal, as the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran's representative has specifically stated in an August 2016 statement that the Veteran's service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This appeal was processed using Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim.)  The Veteran's most recent VA psychiatric examination was in November 2010, almost six years ago.  While the Veteran has not specifically alleged a worsening of his condition, his representative has stated that the Veteran is unemployable as a result of his psychiatric condition in an August 2016 statement.  In light of the contended change in circumstances since the last examination, the Board finds that a contemporaneous VA psychiatric examination is warranted.

In addition, the record indicates that the Veteran is undergoing VA medical treatment for his psychiatric disability.  The most recent VA treatment records in the file are from October 2015.  Updated VA treatment records should be obtained on remand. 

The outcome of the Veteran's increased rating claim may have an impact on the Veteran's TDIU claim.  As a result, the Board finds that the claim for TDIU is inextricably intertwined with increased rating claim and must be remanded as well. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice with respect to his TDIU claim, and request that he complete a VA Form 21-8940.

2. Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

3. If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

4. After all of the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of his major depression.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed. The examiner must interview the Veteran as to his education, training, and work history.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's major depression.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis. 

The examiner should also provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

5. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

